Citation Nr: 1502990	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  11-11 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) on a schedular basis.

2.  Entitlement to an extraschedular rating for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2014, the Board remanded this case for further development.  While on remand, the Veteran was granted an initial rating of 50 percent for PTSD.  A supplemental statement of the case was subsequently issued and the case returned to the Board.

The issues of entitlement to an extraschedular rating for PTSD and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has manifested in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial schedular rating in excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The PTSD rating appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records and private treatment records have also been obtained.  Pursuant to the Board's June 2014 remand, more recent VA treatment records were obtained.  In November 2014, the Veteran indicated that he had no further information or evidence to submit and did not respond to a request to authorize a release of Vet Center records.

The Veteran was provided VA medical examinations in April 2009 and July 2014, which was provided pursuant to the Board's June 2014 remand.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for the PTSD claim.


II. Analysis

Legal Framework

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  

Under the General Rating Formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more often than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Facts and Analysis

In February 2009, the Veteran began individual therapy for PTSD at Mesa Vet Center.  This was the first treatment for his mental disorder, and records from this early stage of his treatment span through March.  During intake, he filled out a worksheet that included a question that prompted him to circle symptoms he had experienced within the past year.  He circled several serious symptoms that were not discussed during treatment.  These included homicidal and suicidal ideation, paranoia, obsessive thoughts, and hearing or seeing things that others don't see.  As for the actual individual therapy sessions, they caused a flood of emotions, and the Veteran reported that he is trying to figure out how to cope with his PTSD.  He reported nightmares, irritability anger and rage, and a depressed mood.  He also reported financial problems and problems with family, in particular his adult son who now lives with him and has no motivation to be successful.  

In March 2009, the Veteran underwent an evaluation for PTSD at the Phoenix, Arizona, VA Medical Center.  During childhood, he lived with his grandmother until he was 8 years old.  His father drank a lot and secretly had multiple wives (this was not discovered until the father passed away).  He had one brother.  In adulthood, he has had two marriages, the first one lasting 9 years and the second is up to 28 years currently.  He has 4 kids, one of his sons and his girlfriend lives with him now.  He has no friends but is close with his family.  He holds a business degree and for a long time he worked in banking; currently he is employed as an insurance agent.

The Veteran reported chronic low mood and irritability.  He had sleep problems and nightmares; one time the nightmare was so difficult he tried to physically grab his wife to get out.  He has intrusive memories of Vietnam that he tries to suppress.  He has hypervigilance in and out of the home and exaggerated startle response.  He feels exhausted.  He does not trust people and avoids social situations.  He tries to keep going to work as an insurance agent but his mood keeps getting worse.

The examiner reported that he appeared well groomed, maintained good eye contact, and was pleasant.  His speech was at a normal rate.  He was oriented to time, place, and personal information.  His mood was depressed and his affect anxious.  His thoughts were tight and coherent and insight was good.  The examiner provided a provisional diagnosis of Axis I PTSD and assigned a Global Assessment Functioning (GAF) score of 50.

In April 2009, the Veteran underwent a VA examination.  He reported his mood as being anxious, uptight, stressed out, and irritable on a daily basis.  He has difficulty falling asleep and experiences nightmares dealing with his tour in Vietnam.  He said that he often has to "drink [himself] to sleep."  His drinking pattern includes 2 to 3 drinks before bed to help him relax and then another 1 to 2 drinks after he goes to bed but then gets up because he cannot sleep.  He believes that his short-term and long-term memory, as well as concentration, have diminished in capacity.  He believes he has experienced flashbacks and he does experience intrusive thoughts about Vietnam about once a month.  His symptoms have resulted in him distancing himself from others; he does not trust other people.  He reports exaggerated startle response and hypervigilance.  Occasionally, he believes he sees something moving in his periphery, like shadows.  

The Veteran denied any current suicidal ideation; however, he stated that he did experience suicidal ideation approximately 6 months to 1 year ago to the point where he planned it out but did not carry through with it.  He said that he has also experienced thoughts of harming others that he has worked with in the past but there was never any plan or intent to actually go through with it.  He denied any history of auditory or visual hallucinations.  When asked about the frequency of his symptoms, the Veteran reported that he experiences at least one daily, primarily mood.  When asked to rank the severity of his symptoms on a scale of 1 to 10, the Veteran assigned them a 5.

In regards to occupational history, the Veteran reported that he worked in the banking industry for approximately 25 years.  His longest period of employment at any one employer was 4 to 4-1/2 years.  He indicated that he did have trouble getting along with coworkers and supervisors, partially due to the nature of the job which required him to come into new banks in order to make changes.  Seven years ago he began an insurance business of his own and as of late he has been experiencing stress due to the poor economic climate.  In regards to daily life, the Veteran is able to complete all activities of daily living without assistance.  Currently, he has no hobbies or interests as his day-to-day activities usually involve working or family obligations.

On examination, the examiner reported that the Veteran was well-groomed, alert, and oriented.  His affect was appropriate, he maintained eye contact, and his speech was normal.  His thought process was spontaneous and goal directed.  Judgment and insight appeared to be good and his intelligence was estimated to be in the average range.  The examiner diagnosed Axis I PTSD and assigned a GAF score of 51.

In August 2009, VA received statements from the Veteran's wife, brother, one of his sons, and his sister-in-law.  Overall, these statements related his problems with anger and anxiety and a lack of trust in others.  They mention how he drinks to suppress his problems and how he has difficulty sleeping.  The statements show that his family is concerned for his wellbeing and they hope that treatment will help him return to normalcy.

VA treatment records from 2010 through 2014 demonstrate that the Veteran's symptoms improved.  With new medication, he was sleeping more, 6 to 7 hours a night.  He also reduced his alcohol consumption, only drinking a few days a week and having 1 to 2 drinks each time.  He reported that he was having financial difficulty and declared for bankruptcy.  For most of the period he was still working as an insurance agent, he also tried to start a DVD distribution company that failed.  In early 2014, he was let go from his job as an insurance agent for failing to make quota.  Throughout this period, he denied any thoughts of suicidal or homicidal ideation.  GAF scores were generally from 51 to 55.  

In July 2014, the Veteran was provided another VA examination.  He reported that he does not go out a lot, but he does go to the store to buy groceries.  He splits indoor and outdoor chores with his wife and cares for two household pets; he enjoys taking them on walks.  He is still irritable and can get volatile with his family.  He recognizes that he can lose his temper, so he tries to catch himself when it's occurring and take a time out to calm down.  He still drinks, having 2 to 3 drinks approximately 2 to 4 days a week.

The Veteran is currently unemployed.  He previously had an insurance agency with Farmers Insurance, where he was basically a contractor, but he never made a profit and so six weeks ago he was laid off for not meeting quotas.  His home and auto insurance licenses are still current, but he has not attended any work-related conferences for 5 years.  He believes he needs to keep working.  He does not want to retire.

The examiner reported that the Veteran arrived to the examination early and presented adequate grooming and hygiene.  During the examination, he kept the door open and calmly walked around the room; when seated he restlessly rustled an appointment reminder sheet.  His speech was constricted in tonal variation and deliberate.  Affect was flattened/apprehensive.  His mood was down and he was anxious.  His thought process was coherent and there were no gross cognitive issues.  His thought content focused on a preference for solitude and he commented that he felt like he should be working but that he did not like to be around people.  Generally, his insight and judgment were intact but he showed evidence of impaired judgment, such as mentioning that he throws things out of anger and uses alcohol to address his symptoms.

The examiner identified the symptoms attributed to the Veteran's PTSD.  He listed depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner diagnosed the Veteran with PTSD and alcohol use disorder.  He indicated that the symptoms between the two disorders could be separated, although reduced mood and motivation overlap.  The examiner did not assign a GAF score, however he did conclude that overall the Veteran's symptoms cause occupational and social impairment with reduced reliability and productivity.

Since the award of service connection, the Board finds that there is a reasonable basis for finding that the Veteran's PTSD has approximated occupational and social impairment with reduced reliability and productivity, supportive of his current 50 percent rating.  See 38 C.F.R. § 4.7.  This conclusion is supported by the results of his April 2009 and July 2014 VA examinations, as well as his VA treatment records.

In reaching this conclusion, the Board has considered the Mesa Vet Center intake sheet the Veteran completed in February 2009.  On this sheet he circled several serious symptoms, including suicidal and homicidal ideation, obsessive thoughts, and hearing or seeing things that other people don't see.  Since completing that form, however, he has not experienced any of these symptoms and when prompted during treatment or examinations he responded specifically that he does not have current suicidal or homicidal ideation or hallucinations; he has not since reported problems with obsessive thoughts.  Furthermore, his GAF scores since service connection have ranged from 51 to 55, indicative of moderate symptomatology.  Thus, the Board does not find that the symptoms listed one time are representative of the Veteran's impairment level when compared to the many other clinical evaluations shown in the VA examinations reports and treatment records.

Apart from the February 2009 intake form, the only other serious symptom demonstrated is evidence of impaired judgment.  As the July 2014 examiner noted, this is evidenced when the Veteran throws things when he is angry and attempts to deal with his PTSD symptoms with alcohol consumption.  Notwithstanding this symptom, that examiner concluded that his overall clinical picture most closely approximate occupational and social impairment with reduced reliability and productivity.  Accordingly, a higher 70 percent rating is not appropriate as occupational and social impairment with deficiencies in most areas is not shown or approximated by the evidence of record.

The Veteran's PTSD has also not approximated a 100 percent rating.  The Veteran reports none of the schedular examples of symptoms exemplifying such a rating.  While he is limited socially, he does maintain good relationships with his family.  He also has had a long career working in banking and most recently as an insurance agent.  Although he was not profitable as an insurance agent, and as a result was laid off for not meeting quota, he maintains a desire to work.  Examinations and treatment reports have also described him as a man of average intelligence with coherent thought processes and no gross cognitive impairment, his issue being that his PTSD causes him to prefer isolation rather than socializing with others.  As such, the Veteran does not exhibit total occupational impairment.  A 100 percent rating for total social and occupational impairment is therefore not appropriate.

As this is an initial rating case, consideration has been given to staged ratings (different percentage ratings for different periods of time, the effective date of service connection, based on the facts found).  Fenderson, 12 Vet. App. at 119.  As the Board finds that the Veteran's PTSD approximates a 50 percent rating for the entire period on appeal, no additional staged rating is warranted.

In sum, the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for PTSD on a schedular basis; there is no doubt to be resolved; and an increased initial rating for PTSD on a schedular basis is not warranted.  38 U.S.CA. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial schedular rating in excess of 50 percent for PTSD is denied.


REMAND

Extraschedular Rating

In situations where entitlement to an extraschedular rating or a TDIU arises in connection with an appeal for an increased rating, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the extraschedular-rating and/or TDIU-rating issue(s) to the RO.  Brambley v. Principi, 17 Vet. App. 20, 24 (2003); VAOGCPREC. 6-96 (Aug. 16, 1996).  It is within the Secretary's discretion to bifurcate the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

Here, the Veteran's claim for an increased initial rating for PTSD is bifurcated into one part that is a schedular evaluation of the rating (discussed and decided above) and a second part that deals with an extraschedular evaluation of the same and a TDIU.  Given the facts of this case, development of the TDIU claim may impact the extraschedular aspect, and as such both are remanded to the RO.  See Brambley, 17 Vet. App. at 24.

TDIU

During a July 2014 VA examination, the Veteran offered statements that reasonably raise a claim for TDIU.  

"[T]he determination of whether [a] [veteran] is entitled to TDIU... is part and parcel of the determination of the [] rating for [a] disability."  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  Once a veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

A TDIU is governed by 38 C.F.R. § 4.16, which provides that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for PTSD (50 percent disabling), coronary artery disease (30 percent disabling), and tinnitus (10 percent disabling); the combined disability rating is 70 percent.  Accordingly, this TDIU claim may be adjudicated on a schedular basis.  38 C.F.R. § 4.16(a).

To this end, there is evidence that the Veteran's service-connected PTSD may render him unable to secure and follow a substantially gainful occupation.  During a July 2014 VA examination, the Veteran reported that he recently lost his job as an insurance agent because he could not maintain quota.  This job required him to constantly interact with people but his PTSD caused him to avoid others and to prefer isolation.

The Board finds that the issue of TDIU is adequately raised by the record; however the record does not contain a specific medical examination that addresses what affect the Veteran's service-connected PTSD has on his employability in context of the TDIU claim.  A VA examination is warranted on remand.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The entire claims file, which is an electronic file, must be reviewed by the examiner.

Service connection is currently in effect for PTSD (50 percent disabling), coronary artery disease (30 percent disabling), and tinnitus (10 percent disabling).

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either alone or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  

The opinion must be provided without consideration of the Veteran's nonservice-connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the issues remaining on appeal, including whether referral for extraschedular consideration is warranted for PTSD.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


